Exhibit 10.2




Notice of Grant of Restricted Stock Unit Award
and Award Agreement (Time-Based Vesting)
SVB FINANCIAL GROUP
ID:  94-2875288
3003 Tasman Drive
Santa Clara, CA 95054
 
Grant Agreement:
Participant Name:        <Name>
 Grant Name: <MM/DD/YYYY RSU 0.00 (TEST)>
Employee Number:        <Emp ID No>
 Issue Date/Date of Grant: <Issue Date>
Total RSUs:        Up to <Amount>
 Grant Price: <$**.** USD>
 
 Plan: <2006 Equity Incentive Plan>
 
Vesting Schedule - RSU




 
The vesting of the RSUs (as defined below) granted hereunder is time-based, as
follows:


•     [Time Vesting –]
 
 
 
 
 
 
 
 
 
 
 



Effective on the Date of Grant listed above, you have been granted an Award of
Restricted Stock Units (“RSUs”) under the SVB Financial Group 2006 Equity
Incentive Plan, as amended from time to time (the “Plan”). Unless otherwise
defined herein or in the Award Agreement, capitalized terms herein or in the
Award Agreement will have the defined meanings ascribed to them in the Plan.
 
RSUs in each period will vest in increments on the dates shown in the Vesting
Schedule (“Vesting Dates”), subject to you continuing to be a Service Provider
through each such date. Notwithstanding the foregoing, if your status as a
Service Provider terminates as a result of your death or Disability, then 100%
of the RSUs subject to the Award will fully vest. Unless otherwise specified in
the Restricted Stock Unit Election Form (the “Election”), the Settlement Dates
for the RSUs shall be the Vesting Dates. Any RSUs that vest in accordance with
Section 3 will be paid to you (or in the event of your death, pursuant to
Section 6 of the Award Agreement) in whole Shares, less applicable Tax-Related
Items. The Company shall issue to you, on a date within thirty (30) days
following the Settlement Date, a number of whole Shares to equal to the vested
RSUs.


The RSUs and any Shares, cash, or other property paid upon settlement of the
RSUs will be subject to the terms and conditions of any clawback policy adopted
by the Company and as may be in effect from time to time, which will survive
your termination as a Service Provider.


[If permitted, you may elect to defer delivery of the payment of any Shares,
which election will be subject to such documentation as the Company may promptly
and reasonably request. Unless otherwise determined by the Committee, any such
deferral election by you will be void and not given effect unless your deferral
election is made at least twelve (12) months prior to the date the Shares
otherwise are scheduled to be paid. The Committee may require that you make an
election earlier than twelve (12) months prior to the date the Shares are
scheduled to be paid. Upon the date the Shares vest to which a deferral election
applies, the Company will create a bookkeeping entry initially representing an
amount equivalent to the Fair Market Value of the number of Shares that would
have otherwise been payable hereunder had a deferral election not been made. Any
such obligation will represent an unfunded and unsecured obligation of the
Company.]
 
By your acceptance and the Company’s signature below, you and the Company agree
that these RSUs are granted under and governed by the terms and conditions of
the Company’s 2006 Equity Incentive Plan and this Award Agreement including any
country appendix, all of which are attached and made a part of this document.

 
 
 
 
SVB Financial Group
 
Date
 
 
 
 
 
 
Participant Name
 
Date

1 Bracketed language to be used only for directors





--------------------------------------------------------------------------------





SVB FINANCIAL GROUP
GLOBAL RESTRICTED STOCK UNIT AWARD AGREEMENT
1.    Grant. The Company hereby grants to the Participant under the Plan an
Award of the number of RSUs set forth on the first page hereof, subject to all
of the terms and conditions in this Global Restricted Stock Unit Award
Agreement, including any country-specific terms and conditions for your country
set forth in the Appendix for Non-U.S. Participants (the “Appendix”) attached
hereto as Appendix A (together with the Global Restricted Stock Unit Award
Agreement, the “Award Agreement”) and the Plan.
2.    Company’s Obligation. Each RSU represents the right to receive a share of
Common Stock (“Share”) on the date it becomes vested. Unless and until the RSUs
will have vested in the manner set forth in Sections 3 and 4, the Participant
will have no right to issuance of Shares in connection with any such RSUs. Prior
to actual payment of any vested RSUs, such RSUs will represent an unsecured
obligation of the Company, payable (if at all) only from the general assets of
the Company.
3.    Vesting Schedule. Subject to Section 4, the RSUs awarded by this Award
Agreement will vest in the Participant according to the vesting schedule set
forth on the first page hereof, subject to the Participant continuing to be a
Service Provider through the Vesting Date. Notwithstanding the foregoing, if the
Participant’s status as a Service Provider terminates as a result of his or her
death or Disability, then 100% of the RSUs subject to this Award will fully
vest.
4.    Forfeiture upon Termination of Status as a Service Provider.
Notwithstanding any contrary provision of this Award Agreement (but subject to
the provisions of Section 3), if the Participant ceases to be a Service Provider
for any or no reason (other than due to the Participant’s death or Disability)
prior to the Vesting Date, the then-unvested RSUs awarded by this Award
Agreement will thereupon be forfeited at no cost to the Company or its Affiliate
and the Participant will have no further rights thereunder.
In the event of the Participant’s termination as a Service Provider (regardless
of the reason for such termination and whether or not later to be found invalid
or in breach of employment laws in the jurisdiction where the Participant is
employed or the terms of the Participant’s employment agreement, if any), the
Participant’s right to vest in the RSUs under the Plan, if any, will terminate
effective as of the date that the Participant is no longer employed by the
Participant’s employer (the “Employer”) and any notice period has ended. For the
avoidance of doubt, employment shall include any contractual notice period or
period of “garden leave” or similar period mandated under employment laws in the
jurisdiction where the Participant is employed or the terms of the Participant’s
employment agreement, if any. The Committee shall have the exclusive discretion
to determine when the Participant is no longer employed for purposes of the
RSUs.
5.    Issuance after Vesting. Any RSUs that vest in accordance with Section 3
will be settled in whole Shares delivered to the Participant (or in the event of
the Participant’s death, pursuant to Section 6 hereof), provided that to the
extent determined appropriate by the Company, less any Tax-Related Items (as
defined in Section 7 below) withholding. The Company shall issue such Shares to
the Participant within thirty (30) days of the Vesting Date.
6.    Issuance after Death. Any issuance to be made to the Participant under
this Award Agreement will, if the Participant is then deceased, be made to the
Participant’s designated beneficiary (provided such beneficiary has been
designated prior to the Participant’s death in a form acceptable to the
Administrator), or if no beneficiary survives the Participant, the personal
representative, administrator or executor of the Participant’s estate. Any such
transferee must furnish the Company with (a) written notice of his or her status
as transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.


2

--------------------------------------------------------------------------------




7.    Withholding of Taxes. The Company or one of its Affiliates shall assess
tax and social insurance liability and requirements in connection with the
Participant’s participation in the Plan, including, without limitation, income
tax, social insurance, payroll tax, fringe benefit tax, payment of account or
other tax related items related to the Participant’s participation in the Plan
and legally applicable to the Participant (the “Tax-Related Items”). These
requirements may change from time to time as laws or interpretations change.
Regardless of the actions of the Company or if different, the Employer, the
Participant hereby acknowledges and agrees that the Tax-Related Items liability
is and remains the Participant’s responsibility and liability.
The Participant acknowledges that the Company’s obligation to issue Shares in
connection with the RSUs shall be subject to satisfaction of the Tax-Related
Items liability. Unless otherwise determined by the Company or set forth in the
Appendix, Tax-Related Items withholding obligations shall be satisfied by having
the Company and/or the Employer withhold the cash equivalent of all or a portion
of any Shares that otherwise would be issued to the Participant upon settlement
of the vested RSUs. The Company and/or the Employer may withhold or account for
Tax-Related Items by considering statutory withholding amounts or other
withholding rates, including maximum applicable rates in the Participant’s
jurisdiction(s), in which case the Participant may receive a refund of any
over-withheld amount in cash and will have no entitlement to the equivalent
amount in Shares. For tax purposes, the Participant is deemed to have been
issued the full number of Shares subject to the vested RSUs, notwithstanding
that a number of the Shares is held back solely for the purpose of paying the
Tax-Related Items withholding. The Company or the Employer may also satisfy the
Tax-Related Items withholding liability by deduction from the Participant’s
wages or other cash compensation paid to the Participant by the Company or the
Employer. Alternatively, by the Participant’s acceptance of the RSUs, the
Participant authorizes and directs the Company or any brokerage firm determined
acceptable to the Company to sell on the Participant’s behalf a whole number of
Shares from those Shares issued to the Participant as the Company determines to
be sufficient to satisfy the obligation for Tax-Related Items. Finally, the
Participant agrees to pay the Company or the Employer any Tax-Related Items
withholding liability that cannot be satisfied by deduction from the
Participant’s wages or other cash compensation paid to the Participant by the
Company or the Employer or sale of the Shares acquired under the Plan.
8.     Dividend Equivalents. If the Company declares a cash dividend with
respect to Shares, the Participant will receive credits equal to the amount of
the cash dividends payable on the cash dividend payment date with respect to the
number of Shares represented by the RSUs outstanding as of the cash dividend
record date. The credits will be subject to the same terms and conditions that
apply to the RSUs (including vesting conditions), such that no payment shall be
made to the Participant unless and until the corresponding RSUs have vested in
accordance with Section 3. The credits will be settled in Shares or cash as
determined by the Company in its sole discretion on the date the underlying RSUs
are settled, subject to the Company’s collection of the Tax-Related Items
pursuant to Section 7. If an RSU is settled before a cash dividend payment date,
but after the cash dividend record date, the Participant will be entitled to be
paid for the credits that relate to such RSUs on the cash dividend payment date,
or as soon as reasonably practicable thereafter. If the credit is settled in
Shares, the number of Shares payable will equal the dollar value of such credits
on the settlement date divided by the Fair Market Value of a Share on the
settlement date rounded down to the nearest whole Share. In the event of a
dividend or distribution paid in Shares or any other adjustment made upon a
change in the capital structure of the Company as described in Section 16 of the
Plan, appropriate adjustments will be made to the RSUs so that they represent
the right to receive upon settlement any and all new, substituted or additional
securities or other property (other than cash dividends) to which the
Participant would be entitled by reason of the Shares issuable upon settlement
of the RSUs, and all such new, substituted or additional securities or other
property will be immediately subject to the same vesting conditions as are
applicable to the RSUs.
9.    Rights as Stockholder. Neither the Participant nor any person claiming
under or through the Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any


3

--------------------------------------------------------------------------------




Shares deliverable hereunder unless and until certificates representing such
Shares have been issued, recorded on the records of the Company or its transfer
agents or registrars, and delivered to the Participant.
10.    Acknowledgements. The Participant acknowledges and agrees to the
following:
•
the Plan is discretionary in nature and the Administrator may amend, suspend, or
terminate it at any time;

•
the grant of the RSUs is exceptional, voluntary and occasional and does not
create any contractual or other right to receive future grants of RSUs, or
benefits in lieu of the RSUs even if the RSUs have been granted in the past;

•
all determinations with respect to future RSUs or other grants, if any, will be
at the sole discretion of the Administrator;

•
the Participant’s participation in the Plan is voluntary;

•
the RSUs and the Shares subject to the RSUs, and the income from and value of
same, are not part of normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, holiday pay, pension or
retirement or welfare benefits or similar payments;

•
the future value of the Shares is unknown, indeterminable and cannot be
predicted with certainty;

•
the RSUs and any Shares, cash, or other property paid upon settlement of the
RSUs will be subject to the terms and conditions of any clawback policy adopted
by the Company and as may be in effect from time to time, which will survive the
Participant’s termination as a Service Provider;

•
no claim or entitlement to compensation or damages shall arise from forfeiture
of the RSUs resulting from the termination of the Participant's employment or
other service relationship (for any reason whatsoever whether or not later found
to be invalid or in breach of employment laws in the jurisdiction where the
Participant is employed or the terms of the Participant’s employment agreement,
if any);

•
the RSU grant and the Participant’s participation in the Plan shall not create a
right to employment or be interpreted as forming an employment or services
contract with the Company, the Employer or any Affiliate and shall not interfere
with the ability of the Company, the Employer or any Affiliate, as applicable,
to terminate the Participant’s employment or service relationship (if any);

•
unless otherwise provided in the Plan or by the Company in its discretion, the
RSUs and the benefits evidenced by this Award Agreement do not create any
entitlement to have the RSUs or any such benefits transferred to, or assumed by,
another company nor be exchanged, cashed out or substituted for, in connection
with any corporate transaction affecting the shares of the Company;

•
the following provisions apply only if the Participant is providing services
outside the United States:

§
the RSUs and the Shares subject to the RSUs, and the income from and value of
the same, are not part of normal or expected compensation or salary for any
purpose; and



§
neither the Company, the Employer nor any Affiliate shall be liable for any
foreign exchange rate fluctuation between the Participant’s local currency and
the United



4

--------------------------------------------------------------------------------




States Dollar that may affect the value of the RSUs or of any amounts due to the
Participant pursuant to the settlement of the RSUs or the subsequent sale of any
Shares acquired upon settlement.


11.    No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan, or the Participant’s acquisition or
sale of the underlying Shares. The Participant should to consult with his or her
own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.
12.    Address for Notices. Any notice to be given to the Company under the
terms of this Award Agreement will be addressed to the Company at 80 E Rio
Salado Parkway Suite 600, Tempe, AZ 85281, Attn: Stock Administration, or at
such other address as the Company may hereafter designate in writing.
13.    Grant is Not Transferable. Except to the limited extent provided in
Section 6, this grant and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this grant, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, this
grant and the rights and privileges conferred hereby immediately will become
null and void.
14.    Binding Agreement. Subject to the limitation on the transferability of
this grant contained herein, this Award Agreement will be binding upon and inure
to the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.
15.    Additional Conditions to Issuance of Stock. If at any time the Company
will determine, in its discretion, that the listing, registration or
qualification of the Shares upon any securities exchange or under any U.S. or
non-U.S. local, state, or federal law, or the consent or approval of any
governmental regulatory authority is necessary or desirable as a condition to
the issuance of Shares to the Participant (or his estate), such issuance will
not occur unless and until such listing, registration, qualification, consent or
approval will have been effected or obtained free of any conditions not
acceptable to the Company. Where the Company determines that the issuance of any
Shares will violate U.S. or non-U.S. local, state, or federal securities laws or
other applicable laws, the Company will defer delivery until the earliest date
at which the Company reasonably anticipates that the delivery of Shares will no
longer cause such violation. The Company will make all reasonable efforts to
meet the requirements of any law or securities exchange and to obtain any such
consent or approval of any such governmental authority.
16.    Plan Governs. This Award Agreement is subject to all terms and provisions
of the Plan. In the event of a conflict between one or more provisions of this
Award Agreement and one or more provisions of the Plan, the provisions of the
Plan will govern.
17.    Administrator Authority. The Administrator will have the power to
interpret the Plan and this Award Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any RSUs have vested). All actions taken
and all interpretations and determinations made by the Administrator in good
faith will be final and binding upon Participant, the Company and all other
interested persons. No member of the Administrator will be personally liable for
any action, determination or interpretation made in good faith with respect to
the Plan or this Award Agreement.


5

--------------------------------------------------------------------------------




18.    Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Award Agreement.
19.    Agreement Severable. In the event that any provision in this Award
Agreement will be held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of this Award Agreement.
20.     Modifications to the Agreement. This Award Agreement, including the
Appendix, and the Plan constitute the entire understanding of the parties on the
subjects covered. The Participant expressly warrants that he or she is not
accepting this Award Agreement in reliance on any promises, representations, or
inducements other than those contained herein. Modifications to this Award
Agreement or the Plan can be made only in an express written contract executed
by a duly authorized officer of the Company.
21.    Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to RSUs awarded under the Plan or future RSUs that
may be awarded under the Plan by electronic means or request the Participant’s
consent to participate in the Plan by electronic means. The Participant hereby
consents to receive such documents by electronic delivery and agrees to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.
Electronic execution of this Award Agreement and/or other documents shall have
the same binding effect as a written or hard copy signature and accordingly,
shall bind the Participant and the Company to all of the terms and conditions
set forth in the Plan, this Award Agreement and/or such other documents.
22.    Compliance with Applicable Laws. The vesting of the RSUs under the Plan
and the issuance, transfer, assignment, sale, or other dealings of the Shares
shall be subject to compliance by the Company (or any Affiliate) and the
Participant with all Applicable Laws.
23.    Language. The Participant acknowledges that he or she is proficient in
the English language, or has consulted with an advisor who is sufficiently
proficient in English, so as to allow the Participant to understand the terms
and conditions of this Award Agreement. If the Participant has received this
Award Agreement or any other document related to the Plan translated into a
language other than English and if the meaning of the translated version is
different than the English version, the English version will control.
24.    Appendix. Notwithstanding any provisions in this Award Agreement, if the
Participant resides outside the United States at any time during the life of the
Award, the Participant’s participation in the Plan shall be subject to the
Appendix for Non-U.S. Participants attached hereto as Appendix A. Moreover, if
the Participant relocates to one of the countries included in the Appendix, the
special terms and conditions will apply to the Participant, to the extent the
Company determines that the application of such terms and conditions is
necessary or advisable for legal or administrative reasons. The Appendix
constitutes part of this Award Agreement.
25.    Governing Law and Venue. This Award Agreement will be governed by the
laws of the State of California, without giving effect to the conflict of law
principles thereof. For purposes of litigating any dispute that arises under
this Award of RSUs or this Award Agreement, the parties hereby submit to and
consent to the jurisdiction of the State of California, and agree that such
litigation shall be conducted in the courts of Santa Clara County, California,
or the federal courts for the United States for the Northern District of
California, and no other courts, where this Award of RSUs is made and/or to be
performed.
26.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on the Participant’s participation in the Plan, on the
RSUs and on any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons,


6

--------------------------------------------------------------------------------




and to require the Participant to sign any additional agreements or undertakings
that may be necessary to accomplish the foregoing.


27.     Insider Trading/Market Abuse Restrictions. By accepting the RSUs, the
Participant acknowledges that he or she is bound by all the terms and conditions
of the Company’s insider trading policy as may be in effect from time to time.
The Participant further acknowledges that, depending on the Participant’s or his
or her broker’s country or the country in which the Shares are listed, he or she
may be subject to insider trading restrictions and/or market abuse laws which
may affect the Participant’s ability to accept, acquire, sell or otherwise
dispose of Shares, rights to Shares (e.g., RSUs) or rights linked to the value
of Shares under the Plan during such times as the Participant is considered to
have “inside information” regarding the Company (as defined by the laws in the
applicable jurisdictions). Local insider trading laws and regulations may
prohibit the cancellation or amendment of orders the Participant placed before
the Participant possessed inside information. Furthermore, the Participant could
be prohibited from (i) disclosing the inside information to any third party,
which may include fellow employees and (ii) “tipping” third parties or causing
them otherwise to buy or sell securities. Any restrictions under these laws or
regulations are separate from and in addition to any restrictions that may be
imposed under the Company’s insider trading policy as may be in effect from time
to time. The Participant acknowledges that it is the Participant’s
responsibility to comply with any applicable restrictions, and the Participant
should speak to his or her personal advisor on this matter.


28.     Foreign Asset/Account, Exchange Control and Tax Reporting. Depending on
the Participant’s country, the Participant may be subject to foreign
asset/account, exchange control, tax reporting or other requirements which may
affect the Participant’s ability acquire or hold RSUs or Shares under the Plan
or cash received from participating in the Plan (including dividends and the
proceeds arising from the sale of Shares) in a brokerage/bank account outside
the Participant’s country. The applicable laws of the Participant’s country may
require that he or she report such RSUs, Shares, accounts, assets or
transactions to the applicable authorities in such country and/or repatriate
funds received in connection with the Plan to the Participant’s country within a
certain time period or according to certain procedures. The Participant
acknowledges that he or she is responsible for ensuring compliance with any
applicable requirements and should consult his or her personal legal advisor to
ensure compliance with applicable laws.


29.    Waiver. The Participant acknowledges that a waiver by the Company of
breach of any provision of this Award Agreement shall not operate or be
construed as a waiver of any other provision of this Award Agreement, or of any
subsequent breach by the Participant or any other participant.


7

--------------------------------------------------------------------------------





APPENDIX A
SVB FINANCIAL GROUP
GLOBAL RESTRICTED STOCK UNIT AWARD AGREEMENT
APPENDIX FOR NON-U.S. PARTICIPANTS


Terms and Conditions


This Appendix includes additional terms and conditions that govern the RSUs
granted to the Participant under the Plan if he or she is in one of the
countries listed below. If the Participant is a citizen or resident of a country
(or are considered as such for local law purposes) other than the one in which
the Participant is currently residing and/or working or if the Participant moves
to another country after receiving the grant of RSUs, the Company will, in its
discretion, determine the extent to which the terms and conditions herein will
be applicable to the Participant. Certain capitalized terms used but not defined
in this Appendix have the meanings set forth in the Plan and/or the Award
Agreement.


Notifications


This Appendix may also include information regarding exchange controls and
certain other issues of which the Participant should be aware with respect to
his or her participation in the Plan. The information is based on the
securities, exchange control, and other laws in effect in the respective
countries as of April 2019. Such laws are often complex and change frequently.
As a result, the Company strongly recommends that the Participant not rely on
the information in this Appendix as the only source of information relating to
the consequences of the Participant’s participation in the Plan because the
information may be out of date at the time the RSUs vest, the Shares underlying
the RSUs are issued or the Participant sells Shares acquired under the Plan.


In addition, the information contained herein is general in nature and may not
apply to the Participant’s particular situation, and the Company is not in a
position to assure the Participant of a particular result. Accordingly, the
Participant is advised to seek appropriate professional advice as to how the
relevant laws in his country may apply to the Participant’s situation.


Finally, if the Participant is a citizen or resident of a country other than the
one in which he or she is currently working, or is considered a resident of
another country for local law purposes, or if the Participant transfers
employment and/or residency to another country after the RSUs have been granted,
the notifications contained herein may not be applicable in the same manner.


DATA PRIVACY PROVISIONS APPLICABLE TO PARTICIPANTS IN THE EUROPEAN
UNION/EUROPEAN ECONOMIC AREA AND THE UK


To the extent that the Company collects, holds, uses or processes Personal Data
(as defined below), it shall do so in accordance with its Privacy Notice for
Employees. The following section shall be read so as to incorporate all relevant
parts of the Company’s Privacy Notice for Employees:
Personal Data Subject to Processing. In addition to the types of personal data
listed in the Privacy Notice for Employees, the Company collects, processes and
uses the following types of personal data about the Participant in connection
with this Award Agreement: details of any shares of stock or directorships held
in the Company by the Participant, details of all RSUs or any other entitlement
to Shares awarded, canceled, settled, vested, unvested or outstanding in the
Participant’s favour, which the Company receives from the Participant or the
Employer (“Personal Data”).


A-1

--------------------------------------------------------------------------------




Purposes and Legal Bases of Processing. The Company processes the Personal Data
in accordance with the Company’s Privacy Notice for Employees. The Participant
and the Company acknowledge that such Personal Data shall be controlled and
processed by the Company for the purpose of performing its contractual
obligations under this Award Agreement, granting RSUs, implementing and
administering and managing the Participant’s participation in the Plan and that
the Participant’s consent is not required for the collection, use or transfer of
that Personal Data.
Stock Plan Administration Service Providers. In addition to the third parties
set out in the Privacy Notice for Employees, the Company transfers Personal Data
to Solium Capital, LLC and its affiliated companies (collectively, “Solium”), an
independent stock plan administrator with operations, relevant to the Company,
in the United States, which assists the Company with the implementation,
administration and management of the Plan. The Company’s stock plan
administrator acts as an independent data controller and will open an account
for the Participant to receive and trade Shares. The Participant will be asked
to agree on separate terms and data processing practices with the service
provider, which is a condition of the Participant’s ability to participate in
the Plan. The Participant understands that the Participant may request a list
with the names and addresses of any potential recipients of Personal Data by
contacting the Participant’s local human resources representative.


CANADA
Terms and Conditions


The following provisions apply if the Participant is a resident of Quebec:


Language Consent.


The parties acknowledge that it is their express wish that the Award Agreement,
as well as all documents, notices and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be drawn
up in English.


Les parties reconnaissent avoir exigé la rédaction en anglais de la convention,
ainsi que de tous documents exécutés, avis donnés et procédures judiciaries
intentées, directement ou indirectement, relativement à ou suite à la présente
convention.


Authorization to Release and Transfer Necessary Personal Information.


The Participant hereby authorizes the Company and the Company’s representatives
to discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
The Participant further authorizes the Company, any Affiliate and the plan
administrators to disclose and discuss the Plan with their advisors. The
Participant further authorizes the company and any Affiliate to record such
information and to keep such information in the Participant’s employee file.


Notifications
Securities Law Notification.
The Participant is permitted to sell Shares acquired under the Plan through the
designated broker appointed under the Plan, if any, provided the resale of
Shares acquired under the Plan takes place outside of Canada through the
facilities of a stock exchange on which the Shares are listed. The Shares are
currently listed on the Nasdaq market in the United States.
Foreign Asset/Account Reporting Information.


A-2

--------------------------------------------------------------------------------




Foreign specified property, including Shares and other rights to receive Shares
(e.g., RSUs), must be reported annually on a Form T1135 (Foreign Income
Verification Statement) if the total cost of the foreign specified property
exceeds CAD100,000 at any time during the year. Thus, the RSUs must be reported
- generally at a nil cost - if the CAD100,000 cost threshold is exceeded because
of other foreign specified property. When Shares are acquired, their cost
generally is the adjusted cost base (“ACB”) of the Shares. The ACB would
ordinarily equal the fair market value of the Shares at the time of acquisition,
but if other Shares are also owned, this ACB may have to be averaged with the
ACB of the other Shares. The Form T1135 generally must be filed by April 30 of
the following year. The Participant should consult with his or her personal
advisor to ensure compliance with the applicable reporting requirements.
CHINA


Terms and Conditions


Unless otherwise required by the State Administration of Foreign Exchange
(“SAFE”), the following provisions apply only to Participants who are nationals
of the People’s Republic of China (“PRC”) and reside in the PRC, as determined
by the Company in its sole discretion.


Issuance After Vesting
This provision replaces Section 5 of the Award Agreement:
Upon the vesting of RSUs in accordance with Section 3, the Participant (or in
the event of the Participant’s death, to his or her estate) shall be paid an
amount in local currency through local payroll that is equal in value to the
Fair Market Value of the applicable number of whole Shares otherwise issuable at
vesting, provided that to the extent determined appropriate by the Company, any
Tax-Related Items withholding with respect to such RSUs shall be deducted from
the amount of cash otherwise payable to the Participant.
Dividend Equivalents
This provision supplements Section 8 of the Award Agreement:
To the extent that dividend equivalents shall be credited on RSUs, such credits
shall be settled in cash, not in Shares.


GERMANY


Notifications


Exchange Control Information.


Cross-border payments in excess of €12,500 must be reported monthly to the
German Federal Bank. No report is required for payments less than €12,500. In
case of payments in connection with securities (including proceeds realized upon
the sale of Shares), the report must be filed electronically by the 5th day of
the month following the month in which the payment was received. The form of
report (“Allgemeine Meldeportal Statistik”) can be accessed via the Bundesbank’s
website (www.bundesbank.de) and is available in both German and English. The
Participant is responsible for satisfying the reporting obligation.


INDIA


Terms and Conditions




A-3

--------------------------------------------------------------------------------




Issuance after Vesting.


The following provision supplements Section 5 of the Award Agreement.


Any RSUs that vest in accordance with Section 3 will be paid in cash to the
Participant (or in the event of the Participant’s death, to his or her estate)
based on the value equivalent to the number of applicable whole Shares, provided
that to the extent determined appropriate by the Company, any Tax-Related Items
withholding with respect to such RSUs will be paid from the amount otherwise
payable to the Participant.


Dividend Equivalents
To the extent that pursuant to Section 8 of the Award Agreement, dividend
equivalents shall be credited on RSUs, such credits shall be settled in cash,
not in Shares.
ISRAEL
Terms and Conditions
The following provision applies to the Participant if the Participant is in
Israel on the Date of Grant.
Trust Arrangement.
The Participant understands and agrees that the RSUs are offered subject to and
in accordance with the terms of the Plan, Israeli Subplan (the “Subplan”), Award
Agreement and Israel Beneficiary 102 Undertaking. The Participant understands
that the RSUs shall be allocated under the provisions of the track referred to
as the “Capital Gain Route,” according to Section 102(b)(2) and 102(b)(3) of the
Israeli Income Tax Ordinance (“Section 102”) and shall be held by the trustee
for the periods stated in Section 102. The Participant hereby confirms that he
or she has: (i) read and understands the Plan, Subplan, Award Agreement and
Israel Beneficiary 102 Undertaking; (ii) received all the clarifications and
explanations that the Participant has requested; and (iii) had the opportunity
to consult with his or her advisers before accepting the Award Agreement. In the
event of any inconsistencies between the provisions of this Israeli Appendix and
the Award Agreement, the provisions of this Appendix shall govern the RSUs and
any Shares and in no event shall any term require shareholder approval as set
out in Section 21(b) of the Plan.
Limited Transferability.
This provision supplements Section 13 of the Award Agreement:
As long as the RSUs or any issued Shares are held by the Trustee on the
Participant’s behalf, all of the Participant’s rights over the RSUs or the
Shares are personal and cannot be transferred, assigned, pledged or mortgaged,
other than by will or the laws of descent and distribution.
Subject to the provisions of the Plan, Section 102 and any rules or regulations
or orders or procedures promulgated thereunder, to obtain favorable tax
treatment for Capital Gain Route awards, the Participant may not sell or release
from trust any Shares received upon vesting of the RSUs and/or any Shares
received subsequently following any realization of rights, including without
limitation, bonus shares, until the lapse of the holding period required under
Section 102. Notwithstanding the above, if any such sale or release occurs
during the holding period, the sanctions under Section 102 and under any rules
or regulation or orders or procedures promulgated thereunder will apply to and
will be borne by the Participant.
Issuance of Shares.
This provision supplements Sections 5 and 6 of the Award Agreement:


A-4

--------------------------------------------------------------------------------




If the Shares are to be issued during the holding period, such Shares shall be
restricted and will be held by the Trustee on the Participant’s behalf. In the
event that the Shares are to be issued after the expiration of the holding
period, the Participant may elect to have the Shares issued and delivered
directly to him or her, provided that the Participant first complies with any
Tax-Related Items stipulated under this Award Agreement to the Trustee’s and the
Company’s satisfaction, or in trust on the Participant’s behalf to the Trustee.
Withholding of Taxes.
This provision supplements Section 7 of the Award Agreement:
The Participant hereby agrees to indemnify the Company (or any Affiliate) and/or
the Trustee and hold them harmless against and from any and all liability for
any Tax-Related Items and other amounts, or interest or penalty thereon,
including without limitation, liabilities relating to the necessity to withhold,
or to have withheld, any such amounts from any payment made to the Participant.
Any reference to the Company or the Employer shall include a reference to the
Trustee. The Participant hereby undertakes to release the Trustee from any
liability in respect of any action or decisions duly taken and bona fide
executed in relation to the Plan or any RSUs or Shares acquired under the Plan.
The Participant agrees to execute any and all documents which the Company or the
Trustee may reasonably determine to be necessary in order to comply with the
Israeli Income Tax Ordinance.
The Participant shall not be liable for the Employer’s components of payments to
the national insurance institute, unless otherwise agreed by the Participant and
allowed by applicable tax laws. Furthermore, the Participant agrees to indemnify
the Company, the Employer and/or the Trustee and hold them harmless against and
from any and all liability for any such tax or interest or penalty thereon that
Participant has agreed to pay, including without limitation, liabilities
relating to the necessity to withhold, or to have withheld, any such tax from
any payment made to the Participant for which the Participant is responsible.
Notwithstanding anything to the contrary in the Award Agreement, no Tax-Related
Items will be settled by withholding Shares, unless the ITA approves otherwise
in writing.
Governing Law.
This section supplements Section 26 of the Award Agreement:
To the extent any covenant, condition, or other provision of the Award Agreement
and the rights of the Participant hereunder are intended to be rights granted
under Section 102 and therefore determined to be subject to Israeli law, such
covenant, condition, or other provision of the Award Agreement shall be subject
to applicable Israeli law, but shall in no way affect, impair or invalidate any
other provision of the Award Agreement, and the applicability of the Plan to
such covenant, condition, or other provision of the Award Agreement.


A-5

--------------------------------------------------------------------------------






Written Acceptance.
The Participant must print, sign and deliver the signed copy of the Israel
Beneficiary 102 Undertaking within 45 days to: 80 E Rio Salado Parkway Suite
600, Tempe, AZ 85281, Attn: Stock Administration. If the Company does not
receive the signed Israel Beneficiary 102 Undertaking within 45 days, the RSUs
may not qualify for preferential tax treatment.
The following provision applies if the Participant transfers into Israel after
the Date of Grant.
Issuance after Vesting.
The following provision replaces Section 5 of the Award Agreement.
Any RSUs that vest in accordance with the vesting schedule in the Notice of
Grant will be paid to the Participant (or in the event of the Participant's
death, to his or her estate), upon satisfaction, as determined by the Company,
of any Tax-Related Items as set forth in Section 7 of this Award Agreement. At
the discretion of the Company, the Shares will be subject to an immediate forced
sale restriction, pursuant to which all Shares acquired at vesting will be
immediately sold and the Participant will receive the sale proceeds less
Tax-Related Items and applicable broker fees and commissions. In this case, the
Participant will not be entitled to hold any Shares acquired at vesting.


A-6

--------------------------------------------------------------------------------




SVB FINANCIAL GROUP
GLOBAL RESTRICTED STOCK UNIT AWARD AGREEMENT
ISRAEL BENEFICIARY 102 UNDERTAKING


If the Participant has not already executed an Israel Beneficiary 102
Undertaking in connection with grants made under the Israeli Subplan, the
Participant must print, sign and deliver the signed copy of this Israel
Beneficiary 102 Undertaking within 45 days to: 80 E Rio Salado Parkway Suite
600, Tempe, AZ 85281, Attn: Stock Administration. If the Company does not
receive the signed Israel Beneficiary 102 Undertaking within 45 days, the RSUs
may not qualify for preferential tax treatment.


1.
I hereby agree that any shares (the “Shares”) (as defined by Section 102 of the
Income Tax Ordinance [New Version], 1961) (the “Tax Ordinance”) issued to me by
SVB Financial Group according to and under the terms and conditions of the Plan
and the Israeli Subplan adopted by SVB Financial Group as of January 8, 2014
(collectively, the “Plan”) are granted to me to qualify under the capital gain
tax treatment in accordance and pursuant to Section 102(b)(2) of the Tax
Ordinance after 132 amendment (“Section 102”) and the Income Tax Rules (Tax
Relief upon the Allotment of Shares to Employees), 2003 (the “Rules”) unless I
am otherwise notified subject to SVB Financial Group’s absolute discretion to
change such election on future grants and subject to the Tax Authorities’
approval.



2.
I declare and confirm that I am familiar with the terms of Section 102, the
Rules, and the implications and consequences of the chosen tax arrangement with
respect to the Shares, and consent that all the terms and conditions set forth
in Section 102 and the Rules, as shall be amended from time to time, shall apply
to me and bind me.



3.
I hereby declare and confirm that I am familiar with the provisions of the trust
agreement signed between SVB Israel Advisors Ltd. and Tamir Fishman Trusts 2004
Ltd., or its successor in interest (the “Trustee”) (the “Trust Agreement”),
including the deed of trust, attached to the Trust Agreement and constitute an
integral part thereto (“Deed of Trust”), and I consent that the Trust Agreement
and the Deed of Trust shall fully bind me.



4.
Without derogating from the generality of the aforesaid, I agree that the Shares
will be deposited in trust with the Trustee and be held in trust in accordance
with Section 102, the Rules and the Trust Agreement.



5.
I hereby declare and consent that any and all the rights that I shall be
entitled to with respect to the Shares, including, without limitation, dividend,
dividend equivalents, bonus shares and shares issued pursuant to adjustments
made by SVB Financial Group, shall be issued in the name of the Trustee and be
deposited with the Trustee, and shall be subject to Section 102, the Rules and
the Trust Agreement.



6.
Without derogating from the generality of the aforesaid, I acknowledge that
during the “Holding Period” as determined by the Tax Ordinance I am prevented
from selling the Shares, or releasing them from the Trustee, before the
termination of the “Holding Period” and I understand the tax implications and
consequences that may be applied as a result of breaching such obligation, as
set by Section 102, which I am familiar with.





A-7

--------------------------------------------------------------------------------




7.
If I will cease to be an Israeli resident or if my employment will be terminated
for any reason, the Shares shall remain subject to section 102, the Rules and
the Trust Agreement.



8.
I hereby agree that any tax liability whatsoever arising from the grant, vesting
or exercise of any awards, sale of Shares, release of Shares from the Trustee or
any other event or act with respect to the Shares granted to me, shall be borne
solely by me. I declare and consent that the SVB Financial Group, SVB Israel
Advisors Ltd. and/or the Trustee shall make any tax payment due, out of the
proceeds of any sale of Shares, to any tax authority, according to Section 102,
the Rules, the Trust Agreement or any other compulsory payments or applicable
law.



9.
I understand that this grant of Shares under the capital gain track is
conditioned upon the receipt, inter alia, of all required approvals from the tax
authorities. Accordingly, to the extent that for whatever reason SVB Israel
Advisors Ltd. shall not be granted an approval by the Israeli Tax Authorities
under section 102, I shall bear and pay any and all taxes and any other
compulsory payments applicable to the grant, exercise, sale or other disposition
of options or stocks; I hereby declare and consent for the SVB Financial Group,
SVB Israel Advisors Ltd. and/or the Trustee to deduct any tax payment due, out
of the proceeds of any sale of Shares, for any payment to The tax authorities,
according to the Rules, or any other applicable compulsory payments.



10.
I confirm that SVB Financial Group and/or the Trustee shall not be required to
release any Shares or any proceeds deriving from the sale of Shares, to me,
until all required tax payments according to section 102, the Rules and the
Trust Agreement, including any other compulsory payments, or applicable law,
have been fully assured.



11.
I acknowledge that the Trustee is not a tax advisor and it is recommended that I
consult a tax advisor before I accept this letter, any restricted stock units
vest, sell any Shares or release them from the Trustee, or any other act.



12.
I agree to indemnify SVB Financial Group, SVB Israel Advisors Ltd. and/or the
Trustee and to hold them harmless against and from any and all liability for any
damage and/or loss and/or expense that might occur regarding the tax liability
and/or the execution of the Trust Agreement.



13.
I hereby agree to bear all the applicable fees and commissions involved in
establishing and maintaining trust account in the Trustee’s name, and in
performing any action in the trust account.



14.
I hereby agree to sign any document reasonably required at the Company’s and/or
the Trustee’s request.



15.
I hereby confirm that I read this letter thoroughly, received all the
clarifications and explanations I requested, I understand the contents of this
letter and the obligations I undertake in signing it.







____________________    _______________        ___________________        
Name of the Beneficiary         I.D. Number             Signature




A-8

--------------------------------------------------------------------------------






UNITED KINGDOM


Terms and Conditions


RSUs Payable Only in Shares.


RSUs granted to the Participant resident in the United Kingdom shall be paid in
Shares only and do not provide any right for the Participant to receive a cash
payment, notwithstanding any discretion contained in the Plan to the contrary.


Dividend Equivalents


To the extent that pursuant to Section 8 of the Award Agreement, dividend
equivalents shall be credited on RSUs to a Participant resident in the United
Kingdom, the credits shall be settled in whole Shares only and do not provide
any right for the Participant to receive a cash payment, notwithstanding any
discretion contained in the Award Agreement to the contrary.


Withholding of Taxes.


The following provision supplements Section 7 of the Award Agreement:


Without limitation to Section 7 of the Award Agreement, the Participant agrees
that the Participant is liable for all Tax-Related Items and hereby covenants to
pay all such Tax-Related Items, as and when requested by the Company or the
Employer or by Her Majesty’s Revenue and Customs (“HMRC”) (or any other tax
authority or any other relevant authority). The Participant also agrees to
indemnify and keep indemnified the Company and the Employer against any
Tax-Related Items that they are required to pay or withhold or have paid or will
pay to HMRC (or any other tax authority or any other relevant authority) on the
Participant’s behalf.
 
Notwithstanding the foregoing, if the Participant is a director or executive
officer of the Company (within the meaning of Section 13(k) of the Exchange
Act), the immediately foregoing provision will not apply; instead, the amount of
any uncollected income tax may constitute a benefit to the Participant on which
additional income tax and national insurance contributions may be payable. The
Participant is responsible for reporting and paying any income tax due on this
additional benefit directly to HMRC under the self-assessment regime and for
paying the Company or the Employer (as applicable) for the value of any employee
national insurance contributions due on this additional benefit, which may also
be recovered from the Participant by any of the means referred to in Section 7
of the Award Agreement.




A-9